Citation Nr: 1433600	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-260 17	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to disability compensation under 38 U.S.C.A. § 1151 for a heart condition due to VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1960 to May 1960.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2012, the Board remanded the case for further development to the Appeals Management Center (AMC) in Washington, DC.  This matter has been returned to the Board for further appellate consideration.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that - with the exception of a May 2014 Informal Hearing Presentation by the Veteran's representative and an April 2013 VA Examination Report, and VA treatment records dating to April 2013, all reviewed by the agency of original jurisdiction (AOJ) in its April 2013 supplemental statement of the case - they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Review of the Veteran's VBMS file reveals that it contains no documents.

FINDING OF FACT

An additional disability of the heart resulted from either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable.

CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a heart condition are met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)), include enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

As the Board's decision to grant the Appellant's claim of entitlement to disability compensation under 38 U.S.C.A. § 1151 for a heart condition due to VA medical treatment constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and implementing regulations.

II.  Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and (2) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In this case, the Veteran has contended that an undeployed stent negligently left in his heart from a VA cardiac catheterization procedure caused him to suffer a severe heart attack three days after his VA treatment.

Review of the claims file shows that from September 14 to September 18, 2006, the Veteran was admitted to a VA Medical Center for the progressive worsening of his coronary artery disease evidenced by increasing dyspnea with any exertion and chest tightness.

On September 14, 2006, the Veteran underwent percutaneous coronary transluminal angioplasty at VA.  The Veteran's medical history showed that he had experienced a myocardial infarction in 1988 leading to a 4-vessel bypass and also underwent diagnostic catheterization in 2000 which resulted in no further intervention.  Id.  Upon admission, the Veteran was brought to the cardiac catheterization lab where he underwent "left heart catheterization selective coronary angiography graft visualization and concomitant angioplasty to the left circumflex without implantation of a stent."  See September 17, 2006 VA Discharge Summary.  It was noted that the Veteran "had severely calcified arteries and this was a very complex procedure and eventually the lesion was reduced from about 90% to 95% to about 10% after [percutaneous coronary intervention], having used multiple balloons, and attempting stenting.  The stent could not be delivered due to tortuosity and the calcium spicules.  Once there was improved flow from the angioplasty, the [Veteran] was stable and resting comfortably."  Id.  Complications noted during the September 14, 2006 procedure were reported as follows:  "One of the stents was missing; however, it was outside the body.  Because after attempting this stent we used several other balloons and stents, it is very unlikely that it was lost in the body."  See September 14, 2006 VA Cardiac Catheterization Report.  Technical difficulties were cited as follows: "[m]ultiple, due to marked tortuosity of the artery.  Balloon angioplasty was possible, but several attempts to deliver a stent were unsuccessful."  Id.  Two physicians participated in the cardiac catheterization, Dr. B. K. Agarwal and Dr. M. Vandormael.  Id.

After the VA cardiac catheterization procedure was completed, the Veteran was seen later the same day.  A report of his condition indicated that he went into pulmonary edema and responded to intravenous Lasix; that he had an elevation of serum enzymes but felt well without further chest pain; and that "there was no indication to return to the patient to the catheterization lab, as they were unable to deliver a stent on September 14 and a balloon angioplasty produced a good result."  September 17, 2006 VA Discharge Summary.  The Veteran remained hospitalized until his discharge on September 18, 2006.  Discharge instructions of that date indicate that he received discharge medications and instructions, which included the new medication Plavix, a blood thinning medication.

On September 21, 2006, the Veteran was admitted to a private facility for emergency treatment approximately three days after discharge from the VA medical center.  The admission report notes that the Veteran had two episodes of severe diaphoresis with some mild chest tightness the evening before and that upon arrival to the emergency room of the private facility he began having the same episodes of diaphoresis.  See September 21, 2006 Private History & Physical Report.  The report further noted that the Veteran had been discharged from a VA medical center for a percutaneous coronary intervention three days prior.  Following examination, the Veteran was assessed with, inter alia, acute anterolateral myocardial infarction and severe left ventricular dysfunction with pre-myocardial infarction left ventricular function of 24% on thallium.  Id.  A cardiac catheterization performed by physicians at the private facility revealed triple vessel disease with left main coronary artery occlusion with undeployed stent in the Veteran's distal left main coronary artery.  See September 21, 2006 Private Consultation Report 1.  One of the treating physicians noted that the Veteran had been discharged from VA without Plavix, following cardiac catheterization, and presented on admission with an undeployed stent which had been lost in the Veteran's left main coronary artery and with a thrombotic occlusion of the left main coronary artery and the left circumflex, which resulted in an anterior lateral myocardial infarction.  See September 21, 2006 Private Consultation Report 2.  A percutaneous coronary intervention was attempted on the left main coronary artery, but was unsuccessful in clearing the total occlusion.  Id.  The undeployed stent that was found could not be expanded but was instead crushed against the vessel wall, as a salvage procedure.  See October 2, 2006 Private Discharge Summary.  Subsequently during his hospitalization at the private facility, a biventricular implantable cardioverter defibrillator was successfully implanted in the Veteran.  See October 2, 2006 Private Discharge Summary.

In June 2007, a medical opinion, entitled Review Form for 1151 Claim (1151 Opinion), was obtained from one of the VA physicians who participated in the VA cardiac catheterization on September 14, 2006, Dr. M. Vandormael.  The 1151 Opinion identifies the disability claimed by the Veteran as a heart attack suffered due to a stent lost in his left main artery during cardiac catheterization.  Id.  Dr. M. Vandormael concluded that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or other fault by VA in its provision of care, and also that the event - not identified in the form but construed by the Board as the claimed lost stent - was not an event not reasonably foreseeable.  Id.  Dr. M. Vandormael explained that review of the procedure angiograms did not reveal evidence of lost stent in the Veteran's left main or proximal circumflex coronary artery; there was excellent flow in the treated areas with no evidence of significant dissection or residual stenosis; and no stents were implanted or deployed.  Id.

In an August 18, 2008 letter, a private cardiologist who conducted the September 21, 2006 cardiac catheterization stated that an undeployed stent in the distal left main coronary artery extending into the ostium of the left circumflex artery was present on the day of the Veteran's admission to the private facility.  He noted that the undeployed stent was consistent with VA records documenting that stenting was attempted but could not be delivered and that one of stents was missing but was determined to be "outside the body."  Id.  The private cardiologist concluded that "[o]ur cardiac catheterization clearly demonstrates that the stent was lost in [the Veteran's] left main coronary artery and that, to his knowledge, no stent was present before 2006."  Id.

A July 2012 private medical opinion found, based upon review of the medical evidence of record, that an undeployed stent was left in the Veteran's left main coronary artery in the September 2006 VA treatment.  The private physician, who did not participate in any of the above-described procedures, stated that it would be reasonable to conclude that the VA treatment was inadequate, that the undeployed stent presented a nidus for thrombosis contributing to the thrombotic occlusion of the left main coronary artery and left circumflex artery, and that the absence of the medication Plavix (as noted on admission to the private facility that treated the Veteran after VA) resulted in an increased risk for clot formation.  Thus, the examiner opined that it was more likely than not that the VA care provided was a contributing factor to the events that followed his VA treatment.

In April 2013, the Veteran underwent VA examination for his § 1151 claim.  Relevant to 2006, the examiner assessed him with congestive heart failure and acute, subacute, or old myocardial infarction.  The Veteran denied having heart problems until he was diagnosed with congestive heart failure in 2006 after complaining of shortness of breath and fatigue.  The Veteran stated that he underwent cardiac catheterization at VA and had one stent place that failed and did not open.  After release from VA, the Veteran stated that he was readmitted to a private facility for additional cardiac treatment, including placement of a defibrillator.  The Veteran reported that he currently experiences shortness of breath and swelling in his legs.  The examiner opined summarily that the Veteran's undeployed stent in his left main coronary artery was not evidenced by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in furnishing care to the Veteran.  Additionally, the examiner concluded that the undeployed stent in the left main coronary artery was an event that was not reasonably foreseeable.

Based on the foregoing, the Board finds that the Veteran suffered a heart attack which was caused by cardiac catheterization at a VA facility, resulting in an undeployed stent in his heart.  Although VA treatment records and the July 2007 VA medical opinion state that no undeployed stent was left in the Veteran's body, the Board does not credit these reports.  First, because the July 2007 VA medical opinion was written by a physician who took part in the September 14, 2006 VA cardiac catheterization, the Board finds that the credibility and probative value of the opinion is drastically undercut by the influence of potential self-interest on the physician in assessing the adequacy and outcome of the procedure he participated in.  Second, the evidence that VA's cardiac catheterization resulted in no undeployed stent in the Veteran's body is disproved by evidence that an undeployed stent was in fact found in his body merely three days after the VA cardiac catheterization by another private facility.  Finally, because the evidence shows that no stents had been implanted in the Veteran's body prior to the September 14, 2006 VA cardiac catheterization, the Board must conclude that the undeployed stent was left in his body due to the procedure he underwent at VA.  Accordingly, the Board finds that an undeployed stent was left in the Veteran's body during the course of treatment he received from VA.

The Board also finds that the Veteran's heart attack was caused by the undeployed stent left in his body during September 14, 2006 VA cardiac catheterization.  In this regard, the Board credits the opinion of a private physician who determined that the Veteran presented with a thrombotic occlusion of the left main coronary artery and the left circumflex, which resulted in an anterior lateral myocardial infarction.  See September 21, 2006 Consultation Report 2.

Finally, the Board further finds that the heart attack suffered by the Veteran was proximately caused by either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the cardiac catheterization; or (B) an event not reasonably foreseeable.  Because the Board has discredited the opinion of the VA physician who issued the 1151 Opinion, the only evidence concerning the adequacy of VA's September 14, 2006 VA cardiac catheterization is the July 2012 private opinion and the April 2013 VA examination report.  The July 2012 private examiner concluded that VA treatment resulting in an undeployed stent in the Veteran's body was inadequate; the undeployed stent resulted in thrombotic occlusion of the left main coronary artery and left circumflex artery; and the absence of the medication Plavix (as noted on admission to the private facility that treated the Veteran after VA) resulted in an increased risk for clot formation, which contributed to the Veteran's heart attack three days later.  However, the April 2013 VA examiner found that VA was not negligent in its provision of care to the Veteran.  Alternatively, the April 2013 VA examiner found that the heart attack suffered by the Veteran was proximately caused by an event not reasonably foreseeable - here, the undeployed stent which remained in the Veteran's body post-surgery.

Resolving all doubt in the Veteran's favor, the Board finds that the evidence concerning proximate causation - i.e., whether the Veteran suffered a heart attack due to VA's provision of negligent treatment or an event not reasonably foreseeable - is at least in equipoise, and the Board must resolve reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Consequently, the Board finds that the Veteran's claim for disability compensation under 38 U.S.C.A. § 1151 for a heart condition due to VA medical treatment must be granted.


ORDER

Entitlement to disability compensation under 38 U.S.C.A. § 1151 for a heart condition due to VA medical treatment is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


